Name: Council Regulation (EEC) No 3726/92 of 3 December 1992 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 for the 1993 fishing year
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 No L 380/6 Official Journal of the European Communities 24. 12. 92 COUNCIL REGULATION (EEC) No 3726/92 of 3 December 1992 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 for the 1993 fishing year whereas, on the basis of the criteria laid down in Article 19 (2) of the abovementioned Regulation, the price for the 1993 fishing year should be decreased, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products ('), and in particular Article 19 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 19 ( 1 ) of Regulation (EEC) No 3687/91 provides that a Community producer price shall be fixed for tunas (of the genus Thunnus), skipjack or stripe bellied bonito [Euthynnus (Katsuwonus) pelamisj and other species of the genus Euthynnus intended for the industrial manufacture of products falling within CN code 1 604 : HAS ADOPTED THIS REGULATION : Article 1 The Community producer price for the fishing year 1 January to 31 December 1993 for tunas (of the genus Thunnus), skipjack or stripe-bellied bonito [Euthynnus (Katsuwonus) pelamis] and other species of the genus Euthynnus intended for the industrial manufacture of products falling within CN code 1604 and the commer ­ cial specification to which it relates are hereby fixed as follows : (ECU/tonne) Product Commercial Community specifications producer price Yellowfin tunas Whole, weighing more than 10 kg (Thunnus albacores) each 1 070 Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1992. For the Council The President G. SHEPHARD (') OJ No L 354, 23. 12. 1991 , p. 1 .